IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00274-CR

PATRICK DEMON STEWART,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 87th District Court
                             Freestone County, Texas
                            Trial Court No. 14-153-CR


                          MEMORANDUM OPINION


      Patrick Demon Stewart appealed the trial court’s denial of bail pending appeal.

See TEX. CODE CRIM. PROC. ANN. art 44.04(g) (West 2006). Stewart now files a motion to

dismiss his appeal. Stewart and his attorney have signed the motion.

      The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Opinion delivered and filed November 5, 2015
Do not publish
[CR25]




Stewart v. State                               Page 2